of f i c e of c h i ef c ou n sel department of the treasury i n t e r n al r e v e n u e s e r v i c e w ashington d c date cc ita conex-137646-08 number info release date uil the honorable robert c byrd united_states senate washington dc dear senator byrd this letter responds to your inquiry dated date submitted on behalf of your constituent -------------------------- he asked if the internal_revenue_service irs may allow a taxpayer to take the first-time_homebuyer credit for the purchase of a home before the effective date of sec_36 of the internal_revenue_code code congress added sec_36 to the code in of the economic and housing recovery act of pub_l_no stat sec_36 provides that a first- time homebuyer of a principal_residence as defined in sec_121 may take a credit on his or her federal_income_tax return equal to percent of the purchase_price of the residence up to a maximum of dollar_figure dollar_figure for a married taxpayer who files a separate_return the statute specifically limits the first-time_homebuyer credit to homes purchased on or after date and before date because ------------- and his wife bought their residence on date they do not qualify for the first-time_homebuyer credit the statute does not grant the irs the authority to expand the scope of the credit administratively i hope this information is helpful if you have any further questions please contact me or ------------------- at ----- ------------- sincerely george j blaine associate chief_counsel income_tax accounting
